DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Corrected Notice of Allowability is in response to IDS submitted on 12/30/2021.
	The IDS of 12/30/21 cites the following prior art(s):
	A) R1-1608863 discloses channel-coding schemes for New Radio (NR) control channel.  R1-1608863 talks about designing a parity check enabled polar code for NR data channel and is a polar code with lower false alarm rate at the end of the second page. R1-1608863 also discloses in observation-3 that blind detection scheme designed for polar codes can fulfil both false detection and miss detection probabilities for NR control channel.  Even though R1-1608863 discloses existence of a code, i.e. polar code, that can meet false alarm detection, each of the independent claim is still allowable over R1-1608863 as R1-1608863 fails to teach the limitation(s) reciting “…selecting, from a set of code types, a type of code to use as an inner code for a concatenated coding scheme for encoding information bits of a channel, wherein the selection is based on a false alarm detection objective for the channel;…” as R1-16008863 does not show selecting from a set of code types based on a false alarm detection objective for the channel and only show designing a code for a particular channel to meet false alarm detection objective at best.
	B) CN101800901A discloses a decoding scheme and a decoder with an inner code decoder and an outer code decoder and an error detection unit but each of the selecting, from a set of code types, a type of code to use as an inner code for a concatenated coding scheme for encoding information bits of a channel, wherein the selection is based on a false alarm detection objective for the channel;…” as CN101800901A does not show selecting from a set of code types based on a false alarm detection objective for the channel.

The amendment filed on 10/05/2021 has been entered and fully considered.
Claims 1-30 are pending of which claims 1, 11, 20, and 29 are independent.
The IDS submitted 09/23/2021 has been considered.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Independent claims 1, 11, 20, and 29 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…selecting, from a set of code types, a type of code to use as an inner code for a
concatenated coding scheme for encoding information bits of a channel, wherein the selection is based on a false alarm detection objective for the channel;…”
Therefore, the above limitation(s) in combination with the respective remaining limitation(s) of claims 1, 11, 20, and 29 are not taught nor suggested by the prior art(s) of record. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HABTE MERED/Primary Examiner, Art Unit 2474